NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                              ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                 956-318-2403 (FAX)



                                          August 07, 2014

      Hon. Jim Vollers                             Hon. Robert E. Bell
      Attorney At Law                              District Attorney
      2201 Westover Road                           115 W. Main Street, Rm. 205
      Austin, TX 78703                             Edna, TX 77957
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Luis A. Martinez                        Mr. Everett Louis Kelley
      Attorney at Law                              TDCJ# 01840018
      209 W. Juan Linn                             Mark W. Stiles Unit
      Victoria, TX 77901                           3060 FM 3514
      * DELIVERED VIA E-MAIL *                     Beaumont, TX 77705

      Re:       Cause No. 13-13-00175-CR
      Tr.Ct.No. 12-1-8753
      Style:    EVERETT LOUIS KELLEY A/K/A EVERETT SAM KELLEY v. THE STATE
                OF TEXAS


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           24th District Court
           Hon. Sharon Mathis, Jackson County District Clerk